DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a suction pile vent and vent plug, classified in E02D5/223 & E02D13/00
II. Claim 19 and 20, drawn to a fluidic port, classified in F16L55/11.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as providing a fluid port/flow path for any type of tubular member/pipe/conduit.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jason Mueller on 9/22/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-12 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Mohrfeld (US 9446821).
Regarding claim 1, Mohrfeld discloses a suction pile vent plug, comprising: a cylindrically-shaped body including a sealing element [10] configured to form a watertight seal with walls of a suction pile vent and a plurality of coupling features [58, 32, 34, 28] configured to engage with corresponding coupling features of the suction pile vent; and a movable handle connected to the cylindrically-shaped body, wherein the handle is configured to be moved into one or more locked configurations [based on how much/far it has turned and the direction it points with respect to the vent; Figure 2].
Regarding claim 2, Mohrfeld further discloses a convex-shaped internal surface that is configured to make contact with water in the suction pile vent [Figures 1 & 2].

Regarding claim 8, Mohrfeld further discloses the coupling features comprise one or more protrusions [58] extending from an edge of the cylindrically-shaped body in one or more respective directions perpendicular to an axial direction of the cylindrically-shaped body, and wherein the coupling features are configured to mechanically engage with slots or J-holes [28, 32, 34] of the suction pile vent. [Figure 2].
Regarding claim 9, Mohrfeld further discloses the sealing element comprises one or more O-rings mounted on a circular edge of the cylindrically-shaped body [72].
Regarding claim 10, Mohrfeld further discloses the handle is configured to allow positioning of the suction pile vent plug into and out of the suction pile vent; and to allow suction pile vent plug to be twisted to thereby engage the coupling features with corresponding coupling features of the suction pile vent [Column 6, Lines 7-10].
Regarding claim 11, Mohrfeld discloses a suction pile vent, comprising: a hollow cylindrically-shaped body [20] having coupling features [28, 32, 34] that are configured to engage with corresponding coupling features of a suction pile vent plug to thereby mechanically couple the suction pile vent plug to the suction pile vent [Figures 1 & 2].
Regarding claim 12, Mohrfeld further discloses the coupling features comprise slots or J-holes [Figure 2].
Regarding claim 15, Mohrfeld further discloses an internal surface comprising: a first region having a first internal diameter; a second region having a second internal diameter, wherein the first internal diameter is smaller than the second internal diameter so that a cylindrical ledge is formed at a boundary between the first and second regions of the internal surface [cylindrical ledges formed at the top 22 and bottom 24 portions of vent 20; best seen in Figure 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrfeld (US 9446821) alone.
Regarding claims 4, Morhfeld further discloses a disk-shaped nose further comprises with fluid channels that allow fluid to make contact with the cylindrically-shaped body [47].  Although only one fluid channel is shown, it would have been obvious to one of ordinary skill in the art to add as many as necessary to accommodate the release of expected fluids within the system.  Furthermore, it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, although Mohrfeld is silent as to the hollow cylindrically-shaped body is configured to be welded to a surface of a suction pile, it would have been obvious to one of ordinary skill in the art that steel components are ‘configured’ to be welded to one another.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrfeld (US 9446821) in view of Raines (US 2006/0127187).
Mohrfeld fails to disclose the moveable handle is hingedly connected to the cylindrically shaped body.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a handle on the suction pile vent plug to facilitate both its positioning with respect to the seafloor and floating vessel, and insertion into the vent at various angles to accommodate varied conditions at sea.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mohrfeld-Raines combination as applied to claims 1-5, 8-12 and 14 above, and further in view of Hockridge et al. (US 2017/0056707).
The Mohrfeld-Raines combination fails to disclose further details of the moveable handle.
Hockridge teaches an articulated handle systems comprising rotating arm assemblies [200] having spring biased locking pins [214, 222] to enable various angled positions of the connected linkage arms about a pivot point [Figures 11-13].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the handle of the Morhfeld-Raines combination by adding the angular adjustment/locking system as described by Hockridge to provide a means to set a particular angle for installing suction piles at an angle or from an angle to therefore increase the versatility, viability and safety of the device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrfeld (US 9446821) in view of Magnuson et al. (US 2015/0096764).
Morhfeld fails to disclose the coupling features further comprise braces configured to protect coupling features of the suction pile vent plug.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the coupling element of Magnuson by adding the perimeter pipe structure as described by Magnuson to increase the strength/rigidity of the vent/plug connection thereby reducing the risk of failure and the need for costly repairs.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrfeld (US 9446821) in view of Holtby et al. (US 2015/0354742).
Mohrfeld fails to disclose the use of a latching/locking elements to secure the vent plug to the suction pile vent.
Holtby teaches a tubular connection system comprising a latching and locking elements [28, 28-32] extending circumferentially around the tubular to connect them end to end [Figures 1-8].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Mohrfeld by adding the latching/locking system as described by Holtby to secure the vent/plug connection in place and prevent undesired dis-attachment.  Further, this would strengthen the connection overall relieving potential stress on the bayonet connection which could compromise it and result in costly repairs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mohrfeld (US 2015/0191220), (US 9221522), (US 2016/0090709) and (US 9458595) disclose suction pile vent cap systems similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619